DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 7, 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2005/0051831 of record to Kajimoto et al. (hereinafter “Kajimoto”).
Regarding claim 1, Kajimoto illustrates in at least figures 53-60 with associated text:
An semiconductor device comprising: a cell having: 
a first metal line 66 (any line 66) and a second metal line 66 (any other line 66) formed extending in a vertical direction; and 
a third metal line 16 (any line 16) and a fourth metal line 16 (any other line 16) formed perpendicular to the first metal line and the second metal line by: 
	a first circular region CB (any region CB) at one end of the first metal line and a second circular region CB (any other region CB) at one end of the second metal line; and 
	laterally extending the first circular region to form the third metal line 68 (any line 68) and the second circular region to form the fourth metal line 68 (any other line 68).
Regarding claims 1, 2, 10 and 15, The Examiner had to assume what the product would be by the process claimed.  For example, in claim 1 it was assumed that the product was a first circular region at one end of the first metal line and a second circular region at one end of the second metal line; and laterally extending, the first circular region to form the third metal line and the second circular region to form the fourth metal line.  The claim that it was formed “using a first patterning technique” and “using a second patterning technique” was not considered to have full patentable weight.  A “product by process” claim is directed to the product per se, no matter how actually made, MPEP 2113 “Product-by-Process Claims,” In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.
Regarding claim 7, Kajimoto illustrates in figure 60 a distance between a bottom surface of the fourth metal line 68 (any other line 68) and a top surface of the third metal line 68 (any line 68) is less than half of a height of the cell.
Regarding claim 10, Kajimoto illustrates in figures 53-60:
An semiconductor device comprising: 
on a substrate 26 of the semiconductor device, a first metal line 66 (any line 66) and a second metal line 66 (any other line 66) extending in a vertical direction; and 
on the substrate, a third metal line 16 (any metal line 16) and a fourth metal line 16 (any other metal line 16) extending in a horizontal direction perpendicular to the first metal line and the second metal line, formed respectively by: 
	a first circular region CB (any region CB) located at one end of the first metal line and a second circular region CB (any other region CB) at one end of the second metal line; 
	laterally extending the first circular region to the third metal line; and 
	laterally extending the second circular region to the fourth metal line.
Regarding claim 11, Kajimoto discloses in paragraph [0149] electrical signals (electrical connections) are routed throughout the semiconductor device using the first metal line 66 (any line 66), the second metal line 66 (any other line 66), the third metal line 16 (any metal line 16), and the fourth metal line1 6 (any other metal line 16).
Regarding claim 16, Kajimoto illustrates in figures 53-60:
An semiconductor device comprising: 
a patterned first circular region CB (any region CB) at one end of a first metal line 66 (any line 66); and 
a patterned second circular region CB (any other region CB) at one end of a second metal line 66 (any other line 66); and 
wherein the patterned first circular region extends to a third metal line16 (any metal line 16); 
wherein the patterned second circular region extends to a fourth metal line16 (any other metal line 16); and 
wherein the third metal line and the fourth metal line extend in a horizontal direction perpendicular to the first metal line and the second metal line.

Allowable Subject Matter
Claims 3-6, 8-9, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2009/0160062 to Park et al. illustrates the claimed invention except at least the first and second circular regions extend to form the third and fourth metal lines respectively.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738